DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 14 July 2021 has been entered.
Claims 1, 2 and 4-15 are currently pending.  Claims 7-15 are withdrawn.  Claims 1, 2 and 4-6 are considered here.

Withdrawn Objections/Rejections
The objection to claims 1-6 is withdrawn in view of the amendments to claim 1 in the Response of 14 July 2021.
The rejection of claims 4-6 are rejected under 35 U.S.C. 112(d) is withdrawn in view of the amendments in the Response of 14 July 2021.

Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that Wang teaches using mutant EndoS for the transglycosylation step because wild-type EndoS shows hydrolytic activity against the transglycosylated products, and thus the prior art teaches away from the method of the cited combination (a one-pot method using wild-type EndoS for hydrolysis and mutant EndoS for transglycosylation).  This is not persuasive.  As evidenced by, e.g., Sun et al., Glycobiology 22.3 (2012): 369-378, N-glycans on nd ¶ under Introduction).  Goodfellow teaches that wild-type EndoS has selective hydrolytic activity against complex-type N-glycans but not against oligomannose-type or hybrid-type N-glycans (Goodfellow, p. 8032, 1st full ¶).  Thus, it would have been obvious to use the method of the cited combination for purposes of transglycosylating hybrid or oligomannose-type N-glycans, which would not be hydrolyzed by the wild-type EndoS.
Applicant further points to [0099] of Wang which discusses the results of Goodfellow regarding the selective hydrolytic activity of wild type EndoS.  Wang states that experiments were performed under conditions consistent with those of Goodfellow, and that wild-type EndoS was found to slowly hydrolyze a transglycosylated IgG product and it was recommended to control the reaction to trap the product when wild-type EndoS is used (Wang, [0099]).  However, the experiment carried out by Wang involves a complex-type N-glycan (Wang, [0099]).  Goodfellow reported that wild-type EndoS can hydrolyze complex-type N-glycans, but not hybrid-type or oligomannose-type N-glycans.  Thus, the results in [0099] of Wang do not teach away from the cited combination.  Moreover, the findings of Goodfellow regarding the selective hydrolytic activity of wild-type EndoS have been confirmed in the art, including, e.g., by Sjögren et al., Glycobiology 25.10 (2015): 1053-1063, which shows a lack of hydrolysis of hybrid-type and oligomannose-type N-glycans on a variety of therapeutic antibodies (Sjogren, p. 1054, under Glycoform selectivity of EndoS and EndoS2; Fig. 2).  Thus, the weight of the evidence would lead one of ordinary skill in the art to conclude that wild-type EndoS could be 
Applicant further argues that the findings relating to the selective hydrolytic activity of wild-type EndoS in Goodfellow were made with respect to a glycoprotein (gp120) whereas the claimed method involves Fc N-glycans on antibodies which are significantly different structurally than gp120.  This is not persuasive because Goodfellow states that the selectivity of wild-type EndoS was first investigated on gp120, and then confirmed on an IgG-Fc antibody having oligomannose and hybrid-type N-glycans (Goodfellow, p. 8032, 1st full ¶ - “These alternative specificities of EndoS and EndoH were assayed by expression of recombinant IgG-Fc with oligomannose or hybrid-type glycans … Both were deglycosylated by EndoH but not EndoS, confirming unique and alternative specificity”).
Applicant further quotes the portion of Goodfellow stating that “EndoS was uniquely capable of processing complex type glycans usually found on Abs” as evidence of hydrolytic activity that would teach away from using wild-type EndoS in a single pot method.  This is not persuasive because, as set forth above, Goodfellow states that wild-type EndoS has selective hydrolytic activity against complex-type N-glycans but not against oligomannose-type or hybrid-type N-glycans.  Thus, it would be obvious to carry out a remodeling method according to the cited combination in which wild-type EndoS is used to hydrolyze complex-type N-glycans normally found on antibodies and mutant EndoS is used to transglycosylate the deglycosylated antibodies with a oligomannose-type or hybrid-type N-glycan. 
Applicant further argues that Tang teaches using two different types of endoglycosidases in the one-pot method, and that none of the references teaches using wild-In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The obviousness rejection is based on modifying the method of Wang (which uses a wild-type EndoS for hydrolysis in a first step/container and a mutant EndoS for transglycosylation in a separate second step/container) to occur in a single container with both enzymes.  It is noted that the instant claims do not recite that the wild-type EndoS catalyzes both the deglycosylation and transglycosylation steps (rather, the claims require only “reacting [the deglycosylated antibody and the glycan oxazoline] … in the presence of the Streptococcus pyogenes wild-type Endo-S enzyme”).  The claims similarly do not preclude the presence of another endoglycosidase enzyme to perform the transglycosylation step.
Applicant further argues that the instant specification provides unexpected results relating to the using wild-type EndoS for both deglycosylation and transglycosylation in a single container.  This is not persuasive because any unexpected results must be commensurate in scope with the claims the evidence is offered to support (MPEP 716.02(d)).  As set forth above, the instant claims are not limited to use of wild-type EndoS for both deglycosylation and transglycosylation in a single container.  Moreover, Applicant bears the burden of producing objective evidence establishing that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)). Such evidence 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (from which claim 6 depends) recites “wherein the hybrid glycan oxazoline is at least one compound selected from the group consisting of mannose, sialic acid, D-galactose, and L-fucose”.  The term “hybrid glycan oxazoline” denotes a particular structure (e.g., Spec., Fig. 1, structures 4-9) which includes elements other than one or more of “mannose, sialic acid, D-galactose, and L-fucose”.  Thus, it is unclear what is meant by the recitation that the hybrid glycan oxazoline “is at least one compound selected from the group consisting of mannose, sialic acid, D-galactose, and L-fucose”.  The rejection can be overcome by amending as follows: recites “wherein the hybrid glycan oxazoline [[is]]comprises at least one compound selected from the group consisting of mannose, sialic acid, D-galactose, and L-fucose”.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO2013/120066 to Wang et al. (citations herein are to US equivalent 2017/0058040) in view of Tang et al., Organic & biomolecular chemistry 14.40 (2016): 9501-9518 and Goodfellow et al., Journal of the American Chemical Society 134.19 (2012): 8030-8033 (cited in IDS of 26 April 2019).
Wang teaches a chemoenzymatic method for glycosylation remodeling for a therapeutic antibody, comprising: providing a container; introducing into the container a core fucosylated or non-fucosylated IgG antibody or Fc fragment thereof comprising Fc N-glycans, including two GlcNAc residues positioned closest to the N-residue; introducing into the container and treating the core fucosylated antibody or Fc fragment with wild-type Streptococcus pyogenes Endo-S enzyme (having an amino acid sequence of SEQ ID NO: 1) to hydrolyze the bond between the two GlcNAc residues thereby forming a deglycosylated an Asn-linked GlcNAc acceptor moiety; and introducing an N-glycan oxazoline for attaching to the Asn-linked GlcNAc acceptor moiety via transglycosylation with a mutant Streptococcus pyogenes Endo-S enzyme having enhanced transglycosylation activity and/or reduced hydrolysis activity towards the desired end-product, thereby adding the N-glycan oxazoline to the antibody/fragment to provide a remodeled glycosylated therapeutic antibody (entire document, including [0014]-[0034]; 
Claims 1, 2 and 4-6 differ from Wang in that: the process takes place in a single container in the presence of the wild-type Endo-S.
Tang teaches a chemoenzymatic method for glycosylation remodeling of an IgG antibody using Endo-S that is substantially similar to that of Wang (involving an enzymatic hydrolysis step (using Endo-M) to yield a Asn-linked GlcNAc moiety, and a transglycosylation step to add N-glycan oxazolines to the IgG antibody/fragment via the same Endo-S mutant(s) described in Wang), wherein the method is a one-pot method in which the hydrolysis and transglycosylation steps are carried out in the same container (entire doc, including p. 9502, last ¶; p. 9503-9504, under One-pot strategy from chemoenzymatic IgG glycosylation remodeling; p. 9510-9515, under Experimental section).  Tang teaches that the one-pot synthesis was achievable because the Endo-M enzyme used for the hydrolysis step did not have specificity for the N-glycan that was added and thus would not de-glycosylate the end product (p. 9503-9504, under One-pot strategy from chemoenzymatic IgG glycosylation remodeling).  The one-pot method allowed for rapid and efficient chemoenzymatic antibody remodeling requiring only a single-step purification of the final product (p. 9503-9504, under One-pot strategy from chemoenzymatic IgG glycosylation remodeling).
st full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the chemoenzymatic method of Wang for glycosylation remodeling an IgG therapeutic antibody (using wild-type Endo-S for the hydrolysis step and a mutant Endo-S for the transglycosylation step) wherein the method is carried out in a single container as taught by Tang because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the method of Wang in a single container because Tang teaches that such a one-pot method allows for a more efficient remodeling process (requiring only a single purification step, as opposed to separate purifications between the hydrolysis and transglycosylation steps as in Wang (cf. Wang, Examples)).  Carrying out the method of Wang in a single container as taught by Tang would have led to predictable results with a reasonable expectation of success because Tang teaches that the single-pot method can be carried out by using an enzyme for the hydrolysis step which does not have specificity for the N-glycan added in the transglycosylation step, and Goodfellow teaches that wild-type Endo-S as used for the hydrolysis step by Wang does not have specificity for high-mannose or hybrid type N-glycans.  Thus, it would have been obvious that the method of Wang could be carried out in a single-pot process to add high-mannose or hybrid type N-glycans.
Regarding claims 4-6, it is noted that the claims do not further limit claim 1 to require a particular type of oxazoline but rather further define which moieties are included in the limitation of claim 1 reciting “a high mannose oxazoline or hybrid glycan oxazoline”.  Moreover, .  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657